     Case 2:18-cv-02389-MCE-JDP Document 58 Filed 08/17/21 Page 1 of 4


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10
11    AFC REALTY CAPITAL, INC.,                             Case No. 2:18-cv-02389-MCE-JDP
12                        Plaintiff,
13               v.                                         ORDER
14    SUNDEEP S. DALE; ROHIT
      RANCHHOD; DALE INVESTMENTS,
15    LLC; SUNDEEP DALE, LLC;
      CALIFORNIA FRUIT BUILDING, LLC;
16    and AMERICAN HOSPITALITY
      SERVICES, INC.,
17
                          Defendants.
18
19           Plaintiff AFC Realty Capital, Inc. (“Plaintiff”) filed the operative Complaint against

20   Defendants Sundeep S. Dale; Rohit Ranchhod; Dale Investments, LLC; California Fruit

21   Building, LLC; and American Hospitality Services, Inc. (collectively “Defendants”).

22   Presently before the Court is Plaintiff’s Motion for Relief (ECF No. 38) from the Court’s

23   October 13, 2020 Third Order. Plaintiff seeks relief, pursuant to Federal of Civil

24   Procedure 60(b),1 from a typographical error that it claims extended the time for

25   completing fact discovery a year longer than the parties intended.

26   ///

27
             1
              All further references to “Rule” or “Rules” are to the Federal Rules of Civil Procedure unless
28   otherwise noted.
                                                           1
     Case 2:18-cv-02389-MCE-JDP Document 58 Filed 08/17/21 Page 2 of 4


 1          Rule 60(b) permits a party to seek relief from an order entered due to “mistake,
 2   inadvertence, surprise or excusable neglect.” Because the provision is remedial in
 3   nature, it must be “liberally applied”. Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253,
 4   1262 (9th Cir. 2010).
 5          According to Daniel Foster, counsel for Plaintiff in these proceedings, when he
 6   contacted defense counsel Jason Hoffman in September of 2020 to get dates for
 7   deposing individual Defendants that October, Hoffman said he was “slammed” because
 8   of already scheduled multi-party depositions. As a result, according to Foster, he
 9   suggested that the date for fact discovery be extended and Hoffman agreed. Decl. of
10   Daniel J. Foster, ECF No. 38-2, ¶ 4. As a result, by email dated September 30, 2020,
11   Foster told Hoffman that he would “put something together for [his] review” but did not
12   specify any particular date. Id. at Ex. C.
13          The resulting stipulation, as prepared by Foster, extended the date for percipient
14   witness discovery from October 16, 2020, to December 16, 2021, a period of fourteen
15   months. Both counsel signed off on that stipulation on or about October 5, 2020 and, as
16   indicated above, it was approved by the Court on October 13, 2020. After receiving the

17   Court’s resulting Order, Foster claims he realized the stipulation contained a scrivener’s
18   error in that the December 16, 2021, date for completing discovery should in fact have
19   been December 16, 2020. He explains what happened as follows:

20                 In drafting the third stipulation, I mistakenly and inadvertently
                   wrote the year 2021, instead of 2020, in connection with the
21                 proposed new discovery completion deadline. I initially
                   pondered extending the discovery cutoff to January 16, 2021,
22                 but then elected to switch it to December, 2020. However, I
                   mistakenly failed to switch the year from 2021 to 2020 and
23                 wrote December 16, 2021 instead of the intended date of
                   December 16, 2020.
24
25   Id. at ¶ 6.
26          Foster claims he never would have agreed to a fourteen-month extension and had
27   only offered the additional two months as a professional courtesy to Hoffman’s schedule
28   in October 2020. When Foster had his paralegal contact attorney Hoffman, however,
                                                   2
     Case 2:18-cv-02389-MCE-JDP Document 58 Filed 08/17/21 Page 3 of 4


 1   Hoffman claimed he never would have agreed to the two-month extension. Id. at Ex. E.
 2   Subsequent emails show that when Foster proposed modifying the allegedly erroneous
 3   extension to January or February 2021, Hoffman indicated that was not acceptable and
 4   instead suggested a cut-off date in June or July 2021. On October 27, 2020, an
 5   impasse was reached when Foster stated he would have to file a motion to modify the
 6   existing order. Id. Plaintiff’s Motion was subsequently filed on December 4, 2020.
 7          At least on the basis of his declaration, attorney Foster’s error in transposing
 8   “2021” as opposed to “2020” appears uncontroverted. The fact remains, however, that
 9   there is no evidence that he discussed a specific new date for completing fact discovery
10   beyond sending over the proposed stipulation for opposing counsel for his review.
11   Given that omission, it is equally hard to question attorney Hoffman’s claim that he never
12   would have agreed to a two-month extension had it been offered. Hoffman claims that
13   one of his clients, Defendant Rohit Ranchhod, had not yet recovered from a heart attack
14   at the end of 2020 and that both that incapacity and continuing COVID-19 protocols
15   made scheduling depositions problematic during that short time proposed by Foster,
16   even assuming the January or February 2021 compromise date that Foster offered. See

17   Defs.’ Opp’n, ECF No. 40, 1:3-12.
18          In determining whether neglect on the part of an attorney is excusable for
19   purposes of Rule 60(b), courts must engage in an equitable inquiry that balances the

20   danger of prejudice to the opposing party, the length of the delay involved and its impact
21   upon the proceedings, the reason for the delay, and whether the party seeking relief
22   acted in good faith. Ahanchian, 624 F.3d at 1262. On its facts, Ahanchian is
23   distinguishable because it involved a late-filed opposition to a motion for summary
24   judgment, with the Ninth Circuit finding that the defendant could not have been
25   prejudiced by permitting the opposition to have been filed three days late (the district
26   court had denied permission for a late filing and granted summary judgment in the
27   absence of an opposition). While this case, unlike Ahanchian, involves counsel’s
28   alleged reliance on the mistaken date and his claim he will indeed be prejudiced if fact
                                                   3
     Case 2:18-cv-02389-MCE-JDP Document 58 Filed 08/17/21 Page 4 of 4


 1   discovery is shortened, Ahanchian is still important in finding that a calendaring error can
 2   indeed constitute excusable neglect under Rule 60(b). See id.
 3           Having examined the papers submitted and supporting evidence, this Court
 4   concludes that attorney Foster acted in good faith in submitting a stipulation that
 5   mistakenly referred to December 16, 2021, as opposed to December 16, 2020. Since
 6   Foster now attempts to advance the mistaken date in rectifying his error, there is no real
 7   delay here for purposes of the Ahanchian balancing test enumerated above. In making
 8   a final determination as to excusable neglect, that leaves the question of whether
 9   attorney Hoffman will be prejudiced if the time now permitted for fact discovery under the
10   Court’s currently operative October 13, 2020 is abbreviated.
11           As indicated above, attorney Hoffman previously indicated that moving the
12   deadline to June or July of 2021 was acceptable, and consequently he cannot
13   reasonably claim to be prejudiced by an abbreviated deadline after that time. The Court
14   therefore finds that excusable neglect has been established for purposes of granting
15   relief at the present time. Plaintiff’s Motion (ECF No. 38) is consequently GRANTED to
16   the extent that the new deadline for completing percipient witness discovery shall be

17   shortened from December 16, 2021 to October 15, 2021.2 The remaining provisions
18   contained in the Court’s Third Stipulation and Order to Modify Pretrial Scheduling Order
19   (ECF No. 37), however, shall remain in effect.

20           IT IS SO ORDERED.
21   Dated: August 16, 2021
22
23
24
25
26
27
             2
               Having determined that oral argument would not be of material assistance, the Court submitted
28   this matter on the briefs in accordance with E.D. Local rule 230(g).
                                                         4
